Title: From Thomas Jefferson to Anne Cary Randolph, 16 February 1808
From: Jefferson, Thomas
To: Randolph, Anne Cary


                  
                     My dearest Anne 
                     
                     Washington Feb. 16. 08.
                  
                  The time at which Congress will adjourn is very uncertain, but certainly not till April, and whether I shall be free to come home even then is doubtful. under these prospects I shall not attempt to get any more flower roots & seeds from Philadelphia this season, and must rely entirely on you to preserve those we have by having them planted in proper time. this you will see from McMahon’s book, & mr Bacon will make Wormley prepare the beds whenever you let him know, so that they may be ready when you go over to set out the roots. the first time I come home I will lay out the projected flower borders round the level so that they shall be ready for the next fall; and in the spring of the next year I will bring home a full collection of roots & plants. we shall then have room enough for every thing.
                  Tell your papa that the Algerine war is at an end. present him my affections, and to your Mama & family the same accepting them for yourself also. 
                  
                     Th: Jefferson 
                     
                  
               